DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The instant application is a National Stage Entry of International application PCT/IL2019/050672 filed 13 June 2019, which claims the benefit of U.S. Provisional application 62/684,829 filed 14 June 2018.

Election/Restrictions
Applicant’s election of Claims 1-16 drawn to compositions in the reply filed on 31 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner notes applicants’ election of galactomannan as the hydrophilic domain monomer, polyacrylate as the hydrophobic domain polymer, that the polymer is degradable, and that the active is an anti-cancer agent.

Status of the Claims
Claims 1-3, 5, 8-16, 18, 21-23, and 26 are pending.
Claims 9, 18, 21-23, and 26 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-3, 5, 8, and 11-16 are presented for examination and rejected, as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sosnik (WO2017/002114).
Applicants claims are directed to compositions combining a core-corona structure, more commonly referred to as a “core-shell” structure, of defined particle size comprising a copolymer having a hydrophilic polysaccharide block and hydrophobic block, where each of the hydrophilic and hydrophobic portions containing monomeric units selected from Markush-type listings of alternatives.  Claims 2 and 5 further place functional requirements on the identity of the polysaccharide, which applicants’ election of species indicates galactomannan addresses.  Claim 3 indicates that the composition contains more than one micellar structure, or more than one particle, having the core-corona structure of Claim 1.  Claim 8 places concentration limitations on the hydrophobic portion of the copolymer.  Claim 10 indicates that the composition copolymer is biodegradable.  Claim 11 defines the HLB of the copolymer.  Claims 12-15 indicate that an active agent is to be encapsulated within or attached to the hydrophobic portion of the copolymer, to remain stably incorporated for a defined period of time, and narrow the identity of the agent so incorporated.  Claim 16 indicates that at least a portion of the copolymer is charged.
Sosnik describes compositions comprising amphiphilic block copolymers configured to provide a hydrophobic core and hydrophilic corona to encapsulate hydrophobic therapeutic agents, addressing limitations of Claims 1, 12, and 15.  (Abs., Pg. 2; 30).  Representative hydrophobic domains of the amphiphilic block copolymer include the acrylate of Claim 1 applicants have elected.  (Pg. 2).  Representative hydrophilic corona blocks of the amphiphilic copolymer include the galactomannan of Claim 1 which applicants have elected, addressing the limitations of Claims 2 and 5 as well.  (Pg. 3).  Sosnik describes embodiments of these amphiphilic block copolymers as possessing the hydrophobic domain as present in between 10-90% of the weight of the amphiphilic block copolymer addressing the limitations of Claim 8, as being biodegradable thereby addressing the limitations of Claim 10, and of possessing an HLB balance of between 1-24 addressing the limitations of Claim 11.  (Pg. 3).   Sosnik describes these compositions as stably encapsulating within the core active agents for a period of time of at least 24 hours, addressing the limitations of Claim 13.  (Pg. 4).  Sosnik indicates that at least a portion of the hydrophilic corona is non-covalently linked to a charged moiety, implying that the corona itself is charged in a manner to accommodate the non-covalent linkage of the charged material so associated, addressing the limitations of Claim 16.  (Id., Pg. 21-22).  Sosnik describes these core-corona structures as possessing sizes falling within the range of 10nm to 10 microns, a range overlapping and therefore rendering obvious that of instant Claim 3.  (Pg. 21).  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Sosnik describes the agents for incorporation into the core of the amphiphilic core-corona structure as including the anticancer drugs applicants have elected as representative of the agents of instant Claim 14.  (Pg. 27-28; 30).  
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of amphiphilic copolymer containing between 10-90% hydrophobic acrylate and galactomannan forming the at least partially charged hydrophilic corona to stably encapsulate for at least 24 hours within a biodegradable10nm-10micron micelle a hydrophobic anticancer agent, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected amphiphilic copolymer containing between 10-90% hydrophobic acrylate and galactomannan forming the at least partially charged hydrophilic corona to stably encapsulate for at least 24 hours within a biodegradable10nm-10micron micelle a hydrophobic anticancer agent from within the Sosnik disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Conclusion
No Claims are allowable
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613